DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the feature recites “wherein the step of applying the measuring laser beam includes a step of applying the measuring laser beam clear of areas of the workpiece where the columnar conductive electrodes are embedded in the streets” found missing a verb in the sentence.

Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method of processing a workpiece having a plurality of devices disposed respectively in areas demarcated by a plurality of streets on a face side of the workpiece and including columnar conductive electrodes included in the streets and extending from the face side of the workpiece to a reverse side thereof, to divide the workpiece along projected dicing lines established respectively in the streets, comprising the steps of “thereafter, applying a measuring laser beam emitted from a height position detecting unit to the workpiece while moving the chuck table and the height position detecting unit relatively to each other to detect a height position of the workpiece using a reflected beam from the reverse side of the workpiece; positioning a focused spot of a processing laser beam emitted from a laser beam applying unit and having a wavelength transmittable through the workpiece within the workpiece on a basis of the detected height position, and applying the processing laser beam to the workpiece along the projected dicing lines while moving the chuck table 36and the laser beam applying unit relatively to each other to form modified layers in the workpiece” in combination of all of the limitations of claim 1. Claim 2 includes all of the limitations of claim 1.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818